           MEMO
           Case     ENDORSED Document 642 Filed 10/23/20 Page 1 of 1
                1:18-cr-00420-ALC

                                                                                                  10/23/20
                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                        Attorneys at Law
                                  100 Lafayette Street, Suite 501
                                      New York, NY 10013
Franklin A. Rothman                                                               Tel: (212) 571-5500
Jeremy Schneider                                                                  Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                               October 21, 2020

By ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Hernandez et al.,
                 Including ANDREW ROCCO
                 18 Cr. 420 (ALC)

Dear Judge Carter:

       I am the attorney for Andrew Rocco, the defendant in the above-referenced
matter. This letter is respectfully submitted with the consent of the government, by
AUSA Jacob Warren, to request an adjournment of Mr. Rocco’s sentencing, which is
presently scheduled for November 17, 2020 at 10:00 a.m. Due to the ongoing
COVID-19 pandemic and related limitations on in-person court proceedings, as well
as the fact that I suffer from underlying medical issues, it is respectfully requested
that the November 17 sentencing date be adjourned to a date in mid-February 2021,
at any time that is convenient for the Court.

        The Court’s time and attention to this matter is appreciated.

                                                                     Respectfully submitted,

                                                                           /s/

                                                                     Jeremy Schneider

cc:     AUSA Jacob E. Warren (by ECF)
                                                   The application is GRANTED.
                                                   Sentencing adjourned to
                                                   3/4/21 at 11:00 a.m.
                                                   So Ordered.

                                                                                                  10/23/20
